Title: To Benjamin Franklin from Jean-Baptiste LeRoy, 19 April 1773
From: Le Roy, Jean-Baptiste
To: Franklin, Benjamin


De Paris ce 19 Avril 1773
Vous vous plaigniez de moi Monsieur et cher confrere comme je me plaignois de vous. Nos lettres se sont croisées car Jespere bien que vous avez reçu un Exemplaire de mon memoire sur les barres métalliques &c. que je vous ai envoyé dans le mois de mars. Cependant par vos plaintes obligeantes sur mon silence je crains fort que vous n’ayez pas reçu une lettre que je vous écrivis au commencement de l’année. Quoiqu’il en soit je vous prie bien de croire que lorsqu’il se passe du temps sans que je vous écrive c’est que des affaires indispensables me privent d’une occupation qui m’est si agreable.
Je vous suis doublement obligé et des bonnes esperances que vous me donnez pour l’élection prochaine du mois de may et de la nouvelle flatteuse que vous m’avez appris que la Société Philosophique d’amérique m’a choisi pour un de ses membres. Non seulement j’accepte avec grand plaisir cet honneur mais je me trouve très glorieux d’être d’une société qui a si bien debuté et qui donne de si grandes esperances elles sont dignes de son Président. Je vous prie de lui en écrire dans ces termes en attendant, que je lui en écrive moi même, car je compte bien lui écrire une lettre de remerciment que je vous prierai de faire passer les Mers.
Vous me faites plaisir de m’apprendre que vous faites une nouvelle édition de votre Ouvrage et je vous assurre que ce sera aujourdhui un présent très agréable. Je dis aujourdhui car on commence à y reconnoître toutes les Inepties et les pauvrités que l’abbé Nolet y a débitées sur l’Electricité. Un homme comme lui retarde comme je le fais entendre dans le mémoire que je vous ai envoyé le progrès d’une Science des demi siécles. Les trois quarts des gens dans ce pays cy en sont presqu’encore à l’abc sur l’Electricité ce qui m’a obligé comme je vous l’ai marqué a reprendre les choses de si haut dans mon mémoire. Je croyois que notre sécrétaire vous avoit remercié des mémoires de l’Académie de Philadelphie mais puisqu’il ne l’a pas fait je vous en remercie au nom de notre Académie car nous les avons reçus dans le temps.
Il me paroît que M. Banks se conduit on ne peut pas mieux pour tirer le plus grand parti possible du voyage au Pole que vous projettez. Son voyage en Hollande à ce sujet m’a fait grand plaisir. Vous nous donnez souvent des leçons nous autres qui faisons tout à la hâte et en courant. Notre malheureuse vivacité gâte la plupart de nos entreprises et de nos recherches. On pourroit presque toujours nous dire ce que disoit Bacon allons un peu plus doucement nous aurons plutot fini.
Vous savez sans doute que mon frère ainé a remporté le prix de l’Académie sur les longitudes. Il paroit par le rapport qu’en ont fait les commissaires (MM. Pingré et Borda) que sa montre a donné la longitude a un quart de dégré près en six semaines justesse double de celle qu’exige l’acte du P[arlemen]t d’angleterre pour les 90000 livres. Et il y a toute apparence qu’elle auroit donné dans toute la campagne des preuves non équivoques d’une justesse semblable si par un malheur bien facheux pour mon frère il n’etoit tombé dessus des caissons qui lui ont fait éprouver un si rude choc que sa justesse en a eté sensiblement altérée pendant long-temps. Il faut que vous sachiez que tel a été ce choc qu’une autre montre de mon frère qui etoit aussi du voyage en a eu son Thermometre cassé de façon qu’il a fallu renoncer à l’observer le reste de la campagne. Notez que cet accident est arrivé au mois de mars c’est à dire presque à la moitié du Voyage mais je ne sais si je ne vous avois pas deja entretenu de tout cela. Je vous envoye un programme de L’Académie comme à un confrère ou vous verrez le nouveau sujet que L’Académie propose pour prix de l’année 1775.
Depuis que j’ai reçu votre lettre j’ai eu l’ecrit de M. Wilson mais malgré toutes ses raisons je suis toujours de meme sentiment et je pense que les verges ou barres doivent être en pointes cependant pas assez pour que la pointe soit facilement fonduë ou emportée par le feu de l’eclair parceque elle deviendroit par là peu propre à transmettre la matière fulminante dans un autre coup de tonnerre. Vous avez vu mon mémoire vous avez vu que j’étois un peu flottant. Mais vos raisons et les réflexions que j’ai faites depuis sur cette matiere importante m’ont convaincu qu’il falloit que les verges fussent pointuës au moins à un certain dégré parce que l’essentiel est ici que la pointe que vous elevez attire de preference a toutes les autres parties du bâtiment la matière fulminante ou au moins qu’elle lui presente une entrée facile. Or si cette pointe ou barre est courte et mousse par le bout ce sera presqu’un hazard ayant aussi peu d’avantage sur les parties circonvoisines si la matiere fulminante s’y jette d’ou il suit qu’elle sera inutile &c. Il y a plus. Cette espece de choc qui constituë l’étincelle paroît tenir à ce qu’il y a une grande quantité de matière électrique qui passe ou qui est déchargée dans un Instant car voici une experience constante. Si vous voulez décharger un carreau vous pourrez le faire avec toute sureté sans craindre de choc ou de secousse violente en communiquant par une main avec une de ses superficies et en approchant de l’autre superficie avec l’autre main une aiguille longue très fine et très aiguë car alors vous ne sentirez le choc que très foiblement à moins que le carreau ne fut excessivement chargé. C’est une expérience que j’ai fait et que j’ai fait faire à d’autres cent fois. J’ose avancer de plus mais c’est ce que je n’ai pas fait que la fonte de l’or n’a [?] pas lieu si le morceau [de fer] ou la boule de cuivre par lequel se fait [?] le choc de l’Exp[erience] de Leyde et toutes les experiences que l’on fait avec ce choc n’auroient pu tiré [?] l’étincelle si trouvoit une pointe tres longue très deliée et très pointue. Les consequences de ces faits sont bien faciles à tirer pour les bâtimens garni de barres métalliques préservatives, pour éviter autant qu’il est possible que relectricité soit dissipée par une etincelle ou un éclair au lieu de l’etre peu a peu et en silence.
J’ai tant rempli les 4 pages de ma lettre que je suis obligé de mettre ici que vous trouverez dans ce paquet la planche et les fig. du MS. que je vous ai envoyé où vous verrez comment je propose qu’on arrange les barres et même comment je suppose qu’il faut en mettre aux facades des batimens lorsqu’ils sont fort eleves.
